Title: To Benjamin Franklin from Francis Bernard, 27 December 1763
From: Bernard, Francis
To: Franklin, Benjamin


Sir
Boston, Dec 27. 1763
I have this day received a letter from my Son dated Alexandria Nov 27. in which he takes no notice of Any letter or orders from me. When I observe that your letter of Nov. 10. acknowledges the receipt of mine of mine of Oct 30, and expresses that you shall by that post write to some friend of yours to forward my Son to Philadelphia, I must conclude that your letters upon this occasion have miscarried. Whatever have been the cause of this disappointment, I must still renew my request to you as to get my Son from Alexandria to Philadelphia and forward him by the best means to Boston. He is at Mr. Johnsons in Alexandria. I wrote to you (13 inst.) upon this Subject by Wyer an express sent to Philadelphia by the surveyor general. I am &c.
B. Franklin.
